154 F. Supp. 374 (1957)
UNITED STATES of America, Plaintiff,
v.
William H. ANDERSON, Harry J. Hagen, and Vincent J. Lee, Defendants.
No. 27587.
United States District Court E. D. Missouri, E. D.
June 18, 1957.
*375 Harry Richards, U. S. Atty., Forrest W. Boecker, Asst. U. S. Atty., Robert C. Tucker, Asst. U. S. Atty., St. Louis, Mo., for plaintiff.
Daniel P. Reardon and Joseph G. Stewart, St. Louis, Mo., for defendant Vincent J. Lee.
Wilton D. Chapman, St. Louis, Mo., for defendant Wm. H. Anderson.
Jerome F. Duggan, St. Louis, Mo., for defendant Harry J. Hagen.
MOORE, Chief Judge.
The Court having before it the separate motions of Defendants Anderson, Hagen and Lee to produce for inspection certain statements, records and reports in the possession of the United States, and having examined said motions, heard the arguments of counsel, and examined the Opinions in Jencks v. United States, 1957, 77 S. Ct. 1007, 1 L. Ed. 2d 1103, makes the following Findings of Fact and Conclusions of Law:
(1) Before the Defendant in a criminal cause is entitled to production and inspection of a statement made by a person other than himself in the possession of the United States  (a) such person must have been called as a witness by the United States, (b) the Defendant must establish on cross examination that a statement was made by such witness, (c) that such statement is in the possession of the United States, and (d) that such statement touches the events and activities related in his direct examination.
(2) Such statement must either have been (a) written by the witness himself, or, (b) recorded by someone acting for the United States.
Category (b) includes only continuous, narrative statements made by the witness recorded verbatim, or nearly so, by persons acting for the United States, and does not include notes made during the course of an investigation (or reports compiled therefrom) which contain the subjective impressions, opinions or conclusions of the person or persons making such notes.
(3) When any document contains material which a defendant, having made the preliminary showing set *376 out in (1), is entitled to see, and also contains matter which he is not privileged to see, the United States need furnish only that portion or portions which he is entitled to see and may retain the balance.
(4) The motions now before the Court are premature.